NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL
                                        OF FLORIDA
                                        SECOND DISTRICT

SCOTT ALLAN,                            )
                                        )
             Appellant,                 )
                                        )
v.                                      )    Case No. 2D18-3365
                                        )
MARY C. HADRAVA, JAMES                  )
HADRAVA, and JHSA                       )
PROPERTIES, LLC,                        )
                                        )
             Appellees.                 )
                                        )

Opinion filed November 6, 2019.

Appeal from the Circuit Court for Lee
County; Michael T. McHugh, Judge.

Charles PT Phoenix of Rhodes Tucker,
Sanibel, for Appellant.

Gregory W. Goetz of Goetz & Goetz,
Fort Myers, for Appellees.



PER CURIAM.

             Affirmed.


BLACK, LUCAS, and SMITH, JJ., Concur.